United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.P., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1773
Issued: April 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal of a March 12, 2008 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the
termination of his compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 7, 2007.
FACTUAL HISTORY
On September 8, 1989 appellant, then a 37-year-old maintenance mechanic, sustained a
low back strain when he rode a lawnmower over a boardwalk that collapsed, causing him to fall
into a three foot hole. The Office accepted his claim for low back strain. Following his injury,
appellant returned to work with light-duty restrictions on lifting. On April 3, 1990 he injured his

back while moving and carrying boxes at work. Appellant stopped work that day and did not
return. The Office accepted his claim for aggravated low back syndrome and herniated disc at
L5-S1. It paid wage-loss compensation for total disability and placed him on periodic rolls
effective August 22, 1990.
Appellant sought treatment from Dr. Michael Schuman, a Board-certified neurologist,
between 1991 and 1992. On October 21, 1991 Dr. Schuman placed appellant on a “no straining
routine,” which included no lifting over 10 pounds. He concluded that appellant could not work.
In a January 14, 1992 duty status report, Dr. Schuman noted that the duration of appellant’s total
disability was unknown. Subsequently, Dr. Edwin Chang, a Board-certified neurosurgeon and
associate of Dr. Schumann, treated appellant. He diagnosed ventral and left side herniated disc
at L5-S1 and recommended surgery. On January 5, 1999 Dr. Chang noted that appellant
remained totally disabled and that he did not want to have surgery. In a February 3, 2000
progress note, he advised that appellant’s condition remained unchanged. Dr. Chang attributed
appellant’s back condition as a direct result of his 1990 work injury. He advised that, as it had
been 10 years since appellant’s injury and he had not shown any sustained on permanent
improvement, his disability was permanent. Appellant next sought treatment from Dr. Chang on
February 26, 2002, at which time a prescription was refilled and appellant was discharged on an
as-needed basis. On June 18, 2002 Dr. Dr. Chang examined appellant and noted no change in
symptoms. He indicated that appellant’s low back and neck pain were aggravated by any kind of
physical activity or prolonged walking, standing or sitting.
In a November 3, 2004 report, Dr. Germaine Rowe, a Board-certified physiatrist and
associate of Dr. Chang, noted appellant’s history of chronic neck and low back pain from
operating a lawnmower on a boardwalk that collapsed. She advised that the lumbar spine
revealed minimal tenderness to palpation in the paraspinal muscles and there was virtually a full
range of motion in the forward flexion and backward flexion extension. Dr. Rowe concluded
that appellant had normal strength in the lower extremities of all muscle groups tested. She
recommended a conservative pain management approach.
On April 21, 2006 the Office asked appellant to provide a medical report from his
physician regarding the extent of his employment-related condition and disability.
Appellant subsequently submitted a December 15, 2004 report, previously not of record,
from Dr. Rowe, who noted that appellant’s physical examination remained the same. He
ambulated with normal gait and his strength sensation and reflexes were intact. Dr. Rowe
reiterated that appellant was not interested in pursuing any type of interventional treatment and
was treated conservatively. Appellant also submitted medical evidence and physical therapy
records previously of record.
On September 14, 2006 the Office referred appellant and a statement of accepted facts to
Dr. Harold Alexander, a Board-certified orthopedic surgeon, for a second opinion evaluation. In
an October 12, 2006 medical report, Dr. Alexander reviewed appellant’s history and his medical
treatment. On examination, he found that low back flexion, extension and side bending were 10
percent decreased in all ranges and his cervical spine had 20 percent decreased range of motion
in all directions. In reviewing x-rays, Dr. Alexander found degenerative changes at C5-6 and
C6-7 and marked narrowing of L5-S1 disc space with anterior osteophytosis of bony bridging.

2

He diagnosed cervical and lumbosacral degenerative disc disease. In response to the Office’s
questions, Dr. Alexander opined that appellant’s lumbar condition had been aggravated and
precipitated by his work injury but that the aggravation was temporary as he had been
asymptomatic. He found that appellant’s current symptoms would have likely occurred at some
time due to his degenerative disc disease. Dr. Alexander advised that appellant had returned to
his baseline lumbar condition and that his current symptoms were due to the natural progression
of degenerative disc disease. He found that appellant had reached maximum medical
improvement and did not need any other medical treatment. Dr. Alexander noted that appellant
could work an eight-hour day with a 50-pound lifting restriction. He also attached a work
restriction evaluation form setting forth particular work restrictions.
On July 5, 2007 the Office issued a proposed notice of termination of compensation. It
found that the weight of the medical evidence, represented by Dr. Alexander’s report,
demonstrated that appellant no longer had any disability or residuals due to his accepted April 3,
1990 injury. The Office allowed 30 days for appellant to submit additional evidence. In
response, appellant submitted a July 20, 2007 statement explaining that he disagreed with
Dr. Alexander’s report as it only reflected a “snapshot” of his medical condition of 10 years. He
submitted evidence previously of record.
In a decision dated September 7, 2007, the Office terminated appellant’s compensation
benefits effective September 10, 2007, finding that Dr. Alexander’s report established that the
accepted lumbar conditions had resolved.
On October 9, 2007 appellant requested an oral hearing, which was held on
January 10, 2008. In a November 16, 2007 report, Dr. Ralph D’Auria, a Board-certified
physiatrist, received a history of the September 8, 1989 work injury and reported appellant’s
complaint of neck and low back pain. Based on x-rays of appellant’s cervical and lumbar spine
taken that day, he concluded that the cervical spine had diffuse degenerative changes most
pronounced in the C5-6 area and limited range of motion. Dr. D’Auria also concluded that the
lumbosacral spine had anterior and posterior degenerative changes most pronounced in the
L1-S1 region and that the L5-S1 region was going into spontaneous fusion. He noted that
appellant attributed his back pain to the September 8, 1989 work injury and that he should return
for treatment as needed.
In a March 12, 2008 decision, an Office hearing representative affirmed the September 7,
2007 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.1 After it has determined that an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.2 The
1

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
2

Vivien L. Minor, 37 ECAB 541 (1986).

3

Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.3 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, the Office must establish that the claimant no
longer has residuals of an employment-related condition, which requires further medical
treatment.4
ANALYSIS
The Office accepted that appellant sustained an employment-related low back strain,
aggravation of low back syndrome and aggravation of a herniated disc at L5-S1 on April 3, 1990.
It terminated his compensation benefits effective September 10, 2007. The Board finds that the
Office met its burden to establish that appellant’s accepted conditions had resolved.
On April 21, 2006 the Office requested that appellant submit updated medical evidence.
Appellant submitted a December 15, 2004 report of Dr. Rowe and several medical reports and
physical therapy notes already of record. Dr. Rowe noted that appellant had minimal tenderness
in the lumbar spine with virtually a full range of motion. She also found normal strength in the
muscles of the lower extremities. Thereafter, the Office referred him to Dr. Alexander for a
second opinion evaluation.
In an October 12, 2006 report, Dr. Alexander examined appellant and reviewed his
history. He diagnosed cervical and lumbosacral degenerative disc disease and concluded that
appellant’s employment-related condition had resolved. Dr. Alexander explained that the workrelated aggravation of appellant’s lumbar condition was temporary as demonstrated by the fact
that he had been asymptomatic. He attributed appellant’s present symptomatology to the
underlying degenerative disc disease which was not employment related. Dr. Alexander advised
that appellant had returned to a preinjury baseline lumbar condition and that his current
symptoms were due to the natural progression of degenerative disc disease and to the April 3,
1990 work incident. He did not attribute any continuing condition to appellant’s accepted work
injuries. The Board finds that Dr. Alexander’s report represents the weight of the medical
evidence. The Office properly relied on his report in terminating appellant’s benefits.
Dr. Alexander’s opinion is based on proper factual and medical history as he had a statement of
accepted facts and his report contained an accurate summary of the relevant medical evidence.
Furthermore, he analyzed this information in addition to his own findings on examination,
including the results of diagnostic testing, to reach a reasoned conclusion regarding appellant’s
condition.5

3

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

4

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008).

5

See Naomi Lilly, 10 ECAB 560 (1959) (the opportunity for and thoroughness of examination, the accuracy and
completeness of the doctor’s knowledge of the facts and medical history, the care of analysis manifested and the
medical rationale expressed in support of the doctor’s opinion are factors which enter into the weight of an
evaluation).

4

Appellant submitted a November 16, 2007 report from Dr. D’Auria, who found that
appellant had lumbar degenerative disc changes and spontaneous fusion at the L5-S1 level.
However, in addressing the cause of appellant’s condition, Dr. D’Auria noted that appellant
attributed his back pain to the 1989 work injury. This does not reflect his own independent
opinion on causal relationship but instead is a reiteration of appellant’s opinion.6 Dr. D’Auria’s
report does not provide a full explanation as to how appellant’s current back condition was
caused or aggravated by either the 1989 or 1990 work injuries. There is no other medical
evidence contemporaneous with the termination of appellant’s benefits which supports that
appellant has any continuing employment-related condition.
Consequently, the weight of the medical evidence rests with Dr. Alexander and
establishes that appellant has no residuals of his accepted lumbar conditions. The Office met its
burden of proof to terminate appellant’s compensation benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 10, 2007.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated March 12, 2008 and September 7, 2007 are affirmed.
Issued: April 6, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
6

See Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002) (the opinion of a physician must be of reasonable
medical certainty and must be supported by medical rationale explaining causal relationship).

5

